Donlon, Judge:
These three appeals to reappraisement have been submitted for decision on the following stipulation of facts:
IT IS HEREBY STIPULATED AND AGREED, by and between the attorneys for the parties hereto, subject to the approval of the Court, as follows:
1. That the merchandise the subject of the appeals enumerated in Schedule “A” annexed consists of beef in natural juices, six lb. tins, exported from *450Brazil in 1958 and 1959; that the merchandise was entered or withdrawn from warehouse for consumption after the effective date of Customs Simplification Act of 1956, and is not identified on the Final List published by the Secretary of the Treasury pursuant to said Act (T.D. 54521) ; that appraisement was accordingly made under the provisions of Section 402 of the Tariff Act of 1930 as amended by said Act.
.2. That on or about the dates of exportation of the involved merchandise, such or similar merchandise was not freely sold or offered in the country of exportation for exportation to the United States; and that on or about said dates of exportation, such or similar merchandise was not freely sold or offered for domestic consumption in the United States; that the merchandise was accordingly appraised on the basis of constructed value as defined in Section 402(d) of the Tariff Act of 1930 as amended by said Customs Simplification Act; that neither party challenges said basis of appraisement.
■ 3. That in appraising the involved merchandise, the appraiser inadvertently used incorrect figures; that the values at which he intended to appraise are as stated in said Schedule “A” under the heading “Constructed Value per dozen tins, net packed”, the correctness of which values are conceded by defendant.
4. That the stipulation previously filed herein under date of August 21, 1963 may be withdrawn.
5. That the appeals enumerated in Schedule “A” may be submitted upon this stipulation, the same being limited to the merchandise and issues described hereinabove and abandoned in all other respects.
Schedule “A,” annexed to said stipulation, referred to therein, and made a part thereof, is as follows:
SCHEDULE “a” Court No. and collector’s No. Plaintiff Entry No. Entry date Constructed value per dozen tins, net packed
R61/3927-1475 The Tupman Thurlow Co. 94270 12/23/58 $22.1833
R61/9353-1954 8510 9/8/59 24. 7000
K61/9354r-1955 106391 5/4/59 24. 6417
Accepting this stipulation as an agreed statement of facts, I make the following findings of fact:
1. That the merchandise of these appeals is beef in natural juices, in 6-pound tins, exported from Brazil in 1958 and 1959, and entered at New York subsequent to February 27,1958.
2. That this merchandise is not an article enumerated on the final list under the Customs Simplification Act of 1956, published by the Secretary of the Treasury and effective February 27, 1958 (T.D. 54521).
3. That the merchandise was appraised on the basis of constructed value, and neither party raises any issue as to the basis of appraisement.
4. That the only issue is as to the correctness of the values found by the appraiser.
*4515. That the merchandise was 'appraised on the basis of units of a dozen 6-pound tins, net, packed, at values as follows:
R61/3927 at $23.6860 per unit
R61/9353 at $26.4604 per unit
R61/9354 at $26.4504 per unit
6. That defendant has conceded that clerical error was inadvertently made by the appraiser in arriving at these values and that correction of such error results in values as follows:
R61/3927, $22.1833 per unit
R61/9353, $24.70 per unit
R61/9354, $24.6417 per unit
I conclude as a matter of law:
1. That the basis of appraisement of the merchandise of these appeals is constructed value.
2. That the constructed value in each of these appeals is as follows:
R61/3927, $22.1833 per unit
R61/9353, $24.70 per unit
R61/9354, $24.6417 per unit
Judgment will be entered accordingly.